12-4793
         Jiang v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A088 349 487
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _______________________________________
12
13       SHIFENG JIANG,
14                Petitioner,
15
16                         v.                                   12-4793
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Ernesto H. Molina, Jr.,
28                                     Assistant Director; Bernard A.
29                                     Joseph, Trial Attorney, Office of
30                                     Immigration Litigation, U.S.
31                                     Department of Justice, Washington
32                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Shifeng Jiang, a native and citizen of the

 6   People’s Republic of China, seeks review of a November 14,

 7   2012, decision of the BIA, affirming the December 22, 2010,

 8   decision of Immigration Judge (“IJ”) Jesse B. Christensen,

 9   denying Jiang’s application for asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).     In re Shifeng Jiang, No. A088 349 487 (B.I.A. Nov.

12   14, 2012), aff’g No. A088 349 487 (Immig. Ct. N.Y. City Dec.

13   22, 2010).     We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).     The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).      For

21   asylum applications governed by the REAL ID Act, the agency

22   may, considering the totality of the circumstances, base a


                                     2
 1   credibility finding on an asylum applicant’s demeanor, the

 2   plausibility of his account, and inconsistencies in his

 3   statements and other record evidence without regard to

 4   whether they go “to the heart of the applicant’s claim.”

 5   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 6   64.   Substantial evidence supports the agency’s

 7   determination that Jiang was not credible.

 8         In finding him not credible, the IJ reasonably relied

 9   on Jiang’s demeanor, noting that his manner and answers

10   changed when confronted with record inconsistencies.     See

11   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

12   430 F.3d 77, 81 n.1 (2d Cir. 2005).    That finding is

13   supported by the hearing transcript.

14         The IJ’s adverse credibility determination is further

15   supported by specific examples of contradictory statements.

16   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

17   (2d Cir. 2006) (“We can be still more confident in our

18   review of observations about an applicant’s demeanor where,

19   as here, they are supported by specific examples of

20   inconsistent testimony.”).   Indeed, the IJ reasonably found

21   inconsistencies and omissions in record evidence related to

22   the circumstances surrounding Jiang’s employment as a guard


                                   3
 1   for a village chief, the beating that he purportedly

 2   suffered, and the location of his practice of Falun Gong.

 3   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534
4 F.3d at 163-64, 166 n.3.     Jiang failed to provide compelling

 5   explanations for the discrepancies in the record.     See

 6   Majidi, 430 F.3d at 80-81.

 7       Given the demeanor and inconsistency findings, the

 8   agency’s adverse credibility determination is supported by

 9   substantial evidence, and was dispositive of Jiang’s claims

10   for asylum, withholding of removal, and CAT relief.     See Xiu

11   Xia Lin, 534 F.3d at 167; see also Paul v. Gonzales, 444

12 F.3d 148, 156-57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    The pending request for oral argument in this

15   petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                     4